Exhibit 10.3

 

July 22, 2015

 

Hennessy Capital Acquisition Corp. II 

700 Louisiana Street, Suite 900 

Houston, Texas 77002

  

Re: Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) proposed to be
entered into by and between Hennessy Capital Acquisition Corp. II, a Delaware
corporation (the “Company”), and UBS Securities LLC, Cantor Fitzgerald & Co. and
BMO Capital Markets Corp. as representatives of the several underwriters named
therein (the “Underwriters”), relating to an underwritten initial public
offering (the “Public Offering”), of 17,500,000 of the Company’s units (the
“Units”), each comprised of one share of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), and one warrant (each, a “Warrant”).
Each Warrant entitles the holder thereof to purchase one-half of one share of
the Common Stock at a price of $5.75 per half share, subject to adjustment. The
Units shall be sold in the Public Offering pursuant to a registration statement
on Form S-1 and prospectus (the “Prospectus”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) and the Company shall
apply to have the Units listed on the Nasdaq Capital Market. Certain capitalized
terms used herein are defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Hennessy Capital Partners II LLC (the “Sponsor”) and the
undersigned individuals, each of whom is a director, officer or advisor to the
Company (each, an “Insider” and collectively, the “Insiders”), hereby agrees
with the Company as follows:

 

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any shares of Common
Stock owned by it, him or her in favor of such proposed Business Combination and
(ii) not redeem any shares of Common Stock owned by it, him or her in connection
with such stockholder approval.

 

2. The Sponsor and each Insider agrees that in the event that the Company fails
to consummate a Business Combination (as defined in the Underwriting Agreement)
within 24 months from the date of the closing of the Public Offering, or such
later period approved by the Company’s stockholders in accordance with the
Company’s amended and restated certificate of incorporation, the Sponsor and
Insiders shall take all reasonable steps to cause the Company to (i) cease all
operations except for the purpose of winding up, (ii) as promptly as reasonably
possible but not more than 10 business days thereafter, subject to lawfully
available funds therefor, redeem 100% of the Common Stock sold as part of the
Units in the Public Offering (the “Offering Shares”), at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest (which interest shall be net of taxes payable and
working capital released to the Company and less up to $50,000 of interest to
pay dissolution expenses), divided by the number of then outstanding public
shares, which redemption will completely extinguish Public Stockholders’ rights
as stockholders (including the right to receive further liquidation
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and other requirements of applicable law.
The Sponsor and each Insider agree not to propose any amendment to the Company’s
amended and restated certificate of incorporation that would affect the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares if the Company does not complete a Business Combination within 24 months
from the closing of the Public Offering, unless the Company provides its public
stockholders with the opportunity to redeem their shares of Common Stock upon
approval of any such amendment at a per-share price, payable in cash, equal to
the aggregate amount then on deposit in the trust account including interest
(which interest shall be net of taxes payable and working capital released to
the Company), divided by the number of then outstanding public shares.

 



1

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares. The Sponsor and each Insider further
waives, with respect to any shares of the Common Stock held by it, him or her,
if any, any redemption rights it, he or she may have in connection with the
consummation of a Business Combination, including, without limitation, any such
rights available in the context of a stockholder vote to approve such Business
Combination or in the context of a tender offer made by the Company to purchase
shares of the Common Stock (although the Sponsor and Insiders shall be entitled
to redemption and liquidation rights with respect to any shares of the Common
Stock (other than the Founder Shares) it or they hold if the Company fails to
consummate a Business Combination within 24 months from the date of the closing
of the Public Offering.

 

3. Subject to the provisions set forth in paragraphs 7(a) and (b) below, during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, the Sponsor and each Insider shall not
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, file (or participate in the filing of) a registration statement
with the Commission or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder, with respect to any Units,
shares of Common Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, if any,
(ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Common Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, if any,
whether any such transaction is to be settled by delivery of such securities, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction specified in clause (i) or (ii). The foregoing sentence shall not
apply to the registration of the offer and sale of Units contemplated by the
Underwriting Agreement and the sale of the Units to the Underwriters. The
Sponsor and each of the Insiders acknowledges and agrees that, prior to the
effective date of any release or waiver, of the restrictions set forth in this
paragraph 3 or paragraph 7 below, the Company shall announce the impending
release or waiver by press release through a major news service at least two
business days before the effective date of the release or waiver. Any release or
waiver granted shall only be effective two business days after the publication
date of such press release. The provisions of this paragraph will not apply if
(i) the release or waiver is effected solely to permit a transfer of securities
that is not for consideration and (ii) the transferee has agreed in writing to
be bound by the same terms described in this Letter Agreement to the extent and
for the duration that such terms remain in effect at the time of the transfer.

 

4. In the event of the liquidation of the Trust Account, Daniel J. Hennessy (the
“Indemnitor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party for services rendered or products
sold to the Company or (ii) a prospective target business with which the Company
has entered into an acquisition agreement (a “Target”); provided, however, that
such indemnification of the Company by the Indemnitor shall apply only to the
extent necessary to ensure that such claims by a third party for services
rendered (other than the Company’s independent public accountants) or products
sold to the Company or a Target do not reduce the amount of funds in the Trust
Account to below (i) $10.00 per share of the Offering Shares or (ii) such lesser
amount per share of the Offering Shares held in the Trust Account due to
reductions in the value of the trust assets as of the date of the liquidation of
the Trust Account, in each case, net of the amount of interest earned on the
property in the Trust Account which may be withdrawn to pay taxes and for
working capital purposes, except as to any claims by a third party who executed
a waiver of any and all rights to seek access to the Trust Account and except as
to any claims under the Company’s indemnity of the Underwriters against certain
liabilities, including liabilities under the Securities Act of 1933, as amended.
In the event that any such executed waiver is deemed to be unenforceable against
such third party, the Indemnitor shall not be responsible to the extent of any
liability for such third party claim. The Indemnitor shall have the right to
defend against any such claim with counsel of its choice reasonably satisfactory
to the Company if, within 15 days following written receipt of notice of the
claim to the Indemnitor, the Indemnitor notify the Company in writing that it
shall undertake such defense.

 



2

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase an additional 2,625,000 Units within 45 days from the date of
the Prospectus (and as further described in the Prospectus), the Sponsor agrees
that it shall forfeit, at no cost, a number of Founder Shares in the aggregate
equal to 656,250 multiplied by a fraction, (i) the numerator of which is
2,625,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
2,625,000. The forfeiture will be adjusted to the extent that the over-allotment
option is not exercised in full by the Underwriters so that the stockholders
prior to the Public Offering will own an aggregate of 20.0% of the Company’s
issued and outstanding shares of Common Stock after the Public Offering. The
Sponsor further agrees that to the extent that the size of the Public Offering
is increased or decreased, the Company will purchase or sell shares of Common
Stock or effect a stock dividend or share contribution back to capital, as
applicable, immediately prior to the consummation of the Public offering in such
amount as to maintain the ownership of the stockholders prior to the Public
Offering at 20.0% of its issued and outstanding shares of Common Stock upon the
consummation of the Public Offering. In connection with such increase or
decrease in the size of the Public Offering, then (A) the references to
2,625,000 in the numerator and denominator of the formula in the first sentence
of this paragraph shall be changed to a number equal to 15% of the number of
shares included in the Units issued in the Public Offering and (B) the reference
to 656,250 in the formula set forth in the first sentence of this paragraph
shall be adjusted to such number of shares of the Common Stock that the Sponsor
would have to return to the Company in order to hold (together with all of the
pre-Public Offering stockholders) an aggregate of 20.0% of the Company’s issued
and outstanding shares after the Public Offering.

 

6. (a) The Sponsor and each Insider agrees not to participate in the formation
of, or become an officer or director of, any other blank check company until the
Company has entered into a definitive agreement with respect to a Business
Combination or the Company has failed to complete a Business Combination within
24 months after the closing of the Public Offering.

 

(b) The Sponsor and each Insider agrees and acknowledges that: (i) each of the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or Insider of his, her or its obligations (as applicable)
under paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b), and 9 of this Letter Agreement
(ii) monetary damages may not be an adequate remedy for such breach and
(iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach. 

 

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
(as defined below) any Founder Shares until the earlier of (i) one year after
the completion of a Business Combination or earlier if, subsequent to a Business
Combination, (x) the last sale price of the Common Stock equals or exceeds
$12.00 per share (as adjusted for stock splits, stock dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after a Business
Combination or (y) the date following the completion of a Business Combination
on which the Company completes a liquidation, merger, stock exchange or other
similar transaction that results in all of the Company’s stockholders having the
right to exchange their shares of Common Stock for cash, securities or other
property (the “Founder Shares Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not effectuate
any Transfer of Private Placement Warrants or Common Stock issued or issuable
upon the exercise of the Private Placement Warrants, until 30 days after the
completion of a Business Combination (the “Private Placement Warrants Lock-up
Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 



3

 

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and shares of Common
Stock issued or issuable upon the exercise of the Private Placement Warrants are
permitted to (a) to the Company’s officers or directors, any affiliates or
family members of any of the Company’s officers or directors, any members of the
Sponsor or any affiliates of the Sponsor or any of its members; (b) in the case
of an individual, by a gift to a member of one of the members of the
individual’s immediate family or to a trust, the beneficiary of which is a
member of one of the individual’s immediate family, an affiliate of such person
or to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of the individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the securities
were originally purchased; (f) in the event of the Company’s liquidation prior
to the completion of a Business Combination; or (g) by virtue of the laws of
Delaware or the Sponsor’s limited liability company agreement upon dissolution
of the Sponsor; provided, however, that in the case of clauses (a) through (e),
these permitted transferees must enter into a written agreement agreeing to be
bound by these transfer restrictions.

 

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company is true and accurate in all respects and
does not omit any material information with respect to the undersigned’s
background. Each Insider’s questionnaire furnished to the Company is true and
accurate in all respects. Each Insider represents and warrants that: the
undersigned is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; the undersigned has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and the undersigned is not currently a defendant in any such criminal
proceeding. 

 

9. Except as disclosed in the Prospectus, neither the Sponsor or any Insider nor
any affiliate of the Sponsor or any Insider, nor any director or officer of the
Company, shall receive from the Company any finder’s fee, reimbursement,
consulting fee, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate the consummation of a Business Combination (regardless of the type of
transaction that it is), other than the following, none of which will be made
from the proceeds of the Public Offering held in the Trust Account prior to the
completion of a Business Combination: (a) repayment of a loan and advances of up
to an aggregate of $237,500 made to the Company by the Sponsor; (b) monthly
salary payments ($11,650 per month during the first 12 months following the
consummation of the Public Offering and $8,300 per month for a maximum of 12
additional months thereafter) and a $150,000 fee upon successful completion of a
Business Combination to the Company’s chief financial officer, for services
provided to the Company; (c) payment to an affiliate of the Sponsor for office
space, utilities and secretarial support for a total of $10,000 per month; (d)
reimbursement for any reasonable out-of-pocket expenses related to identifying,
investigating and consummating a Business Combination, and (e) repayment of
loans, if any, and on such terms as to be determined by the Company from time to
time, made by the Sponsor or certain of the Company’s officers and directors to
finance transaction costs in connection with an intended Business Combination,
provided, that, if the Company does not consummate a Business Combination, a
portion of the working capital held outside the Trust Account may be used by the
Company to repay such loaned amounts so long as no proceeds from the Trust
Account are used for such repayment. Up to $1,000,000 of such loans may be
convertible into warrants of the post Business Combination entity at a price of
$0.50 per warrant at the option of the lender. Such warrants would be identical
to the Private Placement Warrants.

 

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the prospectus as a director or director nominee of the Company.

 



4

 

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
initial business combination, involving the Company and one or more businesses;
(ii) “Founder Shares” shall mean the 5,031,250 shares of the Common Stock of the
Company initially acquired by the Sponsor and Insiders for an aggregate purchase
price of $25,000, or approximately $0.005 per share, prior to the consummation
of the Public Offering; (iii) “Private Placement Warrants “ shall mean the
Warrants to purchase up to 13,900,000 shares of the Common Stock of the Company
(or 15,160,000 shares of Common Stock if the over-allotment option is exercised
in full) that are acquired by the Sponsor for an aggregate purchase price of
$6.95 million in the aggregate (or $7.58 million if the over-allotment option is
exercised in full), or $0.50 per Warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (iv) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (v) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; and (vi) “Transfer”
shall mean the (a) sale of, offer to sell, contract or agreement to sell,
hypothecate, pledge, grant of any option to purchase or otherwise dispose of or
agreement to dispose of, directly or indirectly, or establishment or increase of
a put equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or
(c) public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

12. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and Insiders and their respective successors and permitted assigns.
Any transfer made in contravention of this Letter Agreement shall be null and
void.

 

14. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submits to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and
(ii) waives any objection to such exclusive jurisdiction and venue or that such
courts represent an inconvenient forum.

 

15. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

16. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the Public Offering is not consummated and closed within 24
months from the date of the closing of the Public Offering, provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

[Signature page follows]

 



5

 

 

 

Sincerely,  

 

HENNESSY CAPITAL PARTNERS II LLC  

By: Hennessy Capital LLC, its managing member

        By: /s/ Daniel J. Hennessy    

Name: Daniel J. Hennessy 

Title:   Managing Member

 

  By: /s/ Kevin Charlton     Kevin Charlton

 

  By: /s/ Charles B. Lowrey     Charles B. Lowrey II

 

  By: /s/ Bradley Bell     Bradley Bell

 

  By: /s/ Peter Shea     Peter Shea

 

  By: /s/ Richard Burns     Richard Burns

 

  By: /s/ Thomas J. Sullivan     Thomas J. Sullivan         By: /s/ Nicholas
Petruska    

Nicholas Petruska

        By: /s/ Daniel J. Hennessy     Daniel J. Hennessy

 



6

 



 

Acknowledged and Agreed:

 

HENNESSY CAPITAL ACQUISITION CORP. II

        By: /s/ Daniel J. Hennessy    

Name: Daniel J. Hennessy 

Title:   Chief Executive Officer

 

  

 

7



 

 